Title: Colonel Henry Emanuel Lutterloh’s Remarks on Payment for Damages, 25 October 1777
From: Lutterloh, Henry Emanuel
To: 



Octbr 25 1777

The present Mode of bringing in the Accounts for Demmages done by our Army, is open to Several abuses, and put it intirely out of the power of the quarter Master Generals or his Deputys to pay them. As long as I have acted allone, I have refused to pay any Such articles; for reasons, I found that by paying all those Estimates made by the owners and attested by some of their Neighbours, the Sums were exceedingly high, & it is impossible to assertain the right quantity & true worth, of their losses, as many reasons may persuade them to make the Valuation higher as it ought to be—besids in our present Situation those heavy articles will allways Keep us drained of Cash, I therefore have Set a Side all those articles of Demmages. And my humble proposition is, That the Honorble Congress would do best, for both Partys, to appointed directly Three or more officers, which understood to Value Demmages, and to let Them go about, to over luck and to Value all those losses as stated by the owners. And as often as our Army mooves, Two of them ought to stay behind and be upon the Spots where the Demmages is done, & to take Some distand Country men as proper Assistants to Value the losses, then to give a Sufficient Certificat which allways ought to be paid in our Winter quarter and never in Camp. by which the Treasury will not loose & the Country has no Reason to Complain—I thought it my duty to propose this.

H. E. Lutterloh.

